Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/6/2022 has been entered. Claims 1-14 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112b rejection set forth in the Non-Final Office Action mailed 6/8/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20160271740).
Regarding claim 1, Lee (US 20160271740) discloses a welding composition for high manganese steel base metals, the composition comprising: carbon in a range of about 0.4 wt % to about 0.8 wt % ([0006] 0.02-0.75 wt % of C); manganese in a range of about 18 wt % to about 24 wt % ([0006] 15-27 wt % of Mn); chromium in an amount of about 6 wt % ([0006] 2-7 wt % of Cr); molybdenum in an amount of about <4 wt % ([0031] Mo: 7 wt % or Less); nickel in an amount of about <5 wt % ([0025] Ni: 10 wt % or Less); silicon in an amount of about 0.4 wt % to about 1.0 wt % ([0006] 0.2-1.2 wt % of Si); sulfur in an amount of about <200 ppm ([0006] 0.025 wt % or less of S); phosphorus in an amount of about <200 ppm ([0006] 0.025 wt % or less of P); and the balance comprising iron ([0006]the balance of Fe and other inevitable impurities).
Regarding claim 2, Lee (US 20160271740) discloses the composition of claim 1, further comprising at least one of: titanium in an amount of about <2 wt %; niobium in an amount of about <5 wt % ([0029] Nb: 5 wt % or Less); tungsten in an amount of about <5 wt % ([0033] W: 6 wt % or Less); aluminum in an amount of about 1.0 wt %; boron in an amount of about <0.1 wt % ([0037] B: 0.01 wt % or Less); nitrogen in an amount of about <1.5 wt % ([0022] N: 0.001 wt % to 0.4 wt %) or a combination thereof.
Regarding claim 3, Lee (US 20160271740) discloses the composition of claim 1 wherein the composition has an austenitic microstructure ([0011] formation of austenite).
Regarding claim 4, Lee (US 20160271740) discloses the composition of claim 3, wherein the austenitic microstructure transforms into hard α′-martensite and undergoes microtwinning upon straining ([0039[ twinning to form martensite).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160271740) in view of Lee (US 20160271739).
Regarding claim 5, Lee (US 20160271740) teaches a method of producing a weld deposit of erosion/corrosion resistant high Mn steel, the method comprising: a weldment comprising: carbon in a range of about 0.4 wt % to about 0.8 wt % ([0006] 0.02-0.75 wt % of C); manganese in a range of about 18 wt % to about 24 wt % ([0006] 15-27 wt % of Mn); chromium in an amount of about 6 wt % ([0006] 2-7 wt % of Cr); molybdenum in an amount of about <4 wt % ([0031] Mo: 7 wt % or Less); nickel in an amount of about <5 wt % ([0025] Ni: 10 wt % or Less); silicon in an amount of about 0.4 wt % to about 1.0 wt % ([0006] 0.2-1.2 wt % of Si); sulfur in an amount of about <200 ppm ([0006] 0.025 wt % or less of S); phosphorus in an amount of about <200 ppm ([0006] 0.025 wt % or less of P); and the balance comprising iron ([0006]the balance of Fe and other inevitable impurities), and melting and cooling the welding filler material to create a weld deposit ([0003] heat treatment and cooling processes) but is silent on providing at least two high Mn steel bases to be welded and limiting carbon content in the weld metal to an amount less than an amount of carbon in a heat affected zone of the base metal.
However, Lee (US 20160271739) teaches providing at least two high Mn steel bases to be welded ([0010] welding parts of high manganese steel) and limiting carbon content in the weld metal to an amount less than an amount of carbon in a heat affected zone of the base metal ([0052] base having high-manganese steel having Mn24C0.4Cr4Si0., C being approx. 0.4% wt which is greater than the carbon content of the weld metal, [0015] being C: 0.15% to 0.8% ).
Lee (US 20160271740) and Lee (US 20160271739) are considered to be analogous to the claimed invention because they are in the same field of welding compositions. It would have been obvious to have modified Lee (US 20160271740) to incorporate the teachings of Lee (US 20160271739) to provide at least two high Mn steel bases in order to guarantee weldability and to stabilize austenite while also reducing cost compared to using nickel (Lee (US 20160271739) [0004]).It would have been obvious to have modified Lee (US 20160271740) to incorporate the teachings of Lee (US 20160271739) to limit carbon content in the weld metal to an amount less than an amount of carbon in a heat affected zone of the base metal in order to provide steel metals having high strength and high low-temperature impact toughness under very low temperature conditions.
Regarding claim 6, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, but Lee (US 20160271740) is silent on wherein melting comprising providing a welding heat input no more than about 2.5 kJ/mm to the welding filler metal.
Lee (US 20160271739) teaches wherein melting comprising providing a welding heat input no more than about 2.5 kJ/mm to the welding filler metal ([0112] welding heat input of 1.7 kJ/mm.
It would have been obvious to have modified Lee (US 20160271740) to incorporate the teachings of Lee (US 20160271739) to have a welding heat input no greater than 2.5 kJ/mm to provide a high degree of weldability, so that the welding joints had satisfactory mechanical properties (Lee (US 20160271739) [0114]).
Regarding claim 9, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, but Lee (US 20160271740) is silent on wherein the weld deposit has a yield strength in the as-welded condition greater than about 70 ksi.
Lee (US 20160271739) teaches wherein the weld deposit has a yield strength in the as-welded condition greater than about 70 ksi ([0006] tensile strength within a range of 400 MPa or greater).
It would have been obvious to have modified Lee (US 20160271740) to incorporate the teachings of Lee (US 20160271739) to have the yield strength of the deposit be greater than 70 ksi to ensure welded joints have enough strength to avoid using thick steel sheets for welding (Lee (US 20160271739) [0005]).
Regarding claim 12, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, but are silent on wherein the weld deposit has a solidification cracking temperature range in the as-welded condition of about 40° C. to about 170° C. at 7% strain. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have a weld deposit with a solidification cracking temperature range in the as-welded condition of about 40° C. to about 170° C. at 7% strain since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, and Lee (US 20160271740) teaches wherein the weld deposit and/or a heat affected zone of the bases has a charpy v notch energy at −29° C. in the as-welded condition greater than 27 J ([0040] low-temperature impact toughness of 27 J or higher at −29° C).
Regarding claim 14, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, and Lee (US 20160271740) teaches wherein the base steel is an erosion/corrosion resistant high Mn steel ([0007] high degree of abrasion resistance).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160271740) and Lee (US 20160271739) as applied to claim 5 above, and further in view of Kiser (US 9815147).
Regarding claim 8, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, but are silent on wherein the weld deposition has a yield strength in the as-welded condition greater than a yield strength of a high manganese steel base.
Kiser teaches wherein the weld deposition has a yield strength in the as-welded condition greater than a yield strength of a high manganese steel base (Col. 4 lines 10-16 yield strength of weld metal having greater yield strength than the minimum for the pipe)
Lee (US 20160271740), Lee (US 20160271739), and Kiser are considered to be analogous to the claimed invention because they are in the same field of welding compositions. It would have been obvious to have modified Lee (US 20160271740) and Lee (US 20160271739) to incorporate the teachings of Kiser to have the weld deposition have a greater yield strength than the base in order to achieve the reeling affect without the possibility of kinking at or near the welds (Kiser Col. 2 lines 1-14). 
Regarding claim 10, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, but are silent on wherein the weld deposit has an ultimate tensile strength in the as-welded condition greater than about 82.7 ksi.
Kiser teaches wherein the weld deposit has an ultimate tensile strength in the as-welded condition greater than about 82.7 ksi (Table 4, ultimate tensile strength from 125-134 ksi). 
It would have been obvious to have modified Lee (US 20160271740) and Lee (US 20160271739) to incorporate the teachings of Kiser for the weld deposit to have an ultimate tensile strength in the as-welded condition greater than about 82.7 ksi in order for the weled pipe be able to achieve the reeling affect without the possibility of kinking at or near the welds (Kiser Col. 2 lines 1-14).
Regarding claim 11, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, but are silent on wherein the weld deposit has a tensile elongation in the as-welded condition greater than about 16%.
Kiser teaches wherein the weld deposit has a tensile elongation in the as-welded condition greater than about 16% (Col. 3 12-17 elongation of weld deposit may be at least 20%).
It would have been obvious to have modified Lee (US 20160271740) and Lee (US 20160271739) to incorporate the teachings of Kiser to have the tensile elongation be greater than 16% in order to have a weld microstructure including finely dispersed second phase particles (Kiser Col. 3 12-17). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160271740) and Lee (US 20160271739) as applied to claim 5 above, and further in view of Morlock (US 6207920).
Regarding claim 7, Lee (US 20160271740) and Lee (US 20160271739) teach the method of claim 5, but are silent on wherein the at least two high Mn steel bases comprise a portion to be welded, the portions having bevels of about 30 degrees to about 37.5 degrees.
However, Morlock teaches wherein the at least two high Mn steel bases comprise a portion to be welded, the portions having bevels of about 30 degrees to about 37.5 degrees (Col. 11 lines 1-8 parallel edges 200 and 202, having 30 degree chamfers 210, 212, Figs.5 and 6).
Lee (US 20160271740), Lee (US 20160271739), and Morlock are considered to be analogous to the claimed invention because they are in the same field of welding compositions. It would have been obvious to have modified Lee (US 20160271740) and Lee (US 20160271739) to incorporate the teachings of Morlock to have the two bases having bevels about 30 degrees in order to force the plate into a wedged position, creating a rigid and fixed position (Morlock Col. 11 lines 1-8).

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument towards the rejection of claim 1, that Lee does not disclose the composition of molybdenum of <4 wt% and a nickel about <5 wt%, Lee (US 20160271740) does teach the limitation, as Lee (US 20160271740) teaches Mo: 7 wt % or less and Ni: 10 wt % or less (Lee (US 20160271740) [0025, 0031]), which covers the limitations of the independent claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having both molybdenum and nickel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claims only require molybdenum of <4 wt% and a nickel about <5 wt%, which is taught by Lee (US 20160271740), and as written, the applicant’s claims would include the case where molybdenum and nickel would be at 0 wt%. 
Regarding the applicant’s argument that Lee (US 20160271739) does not teach the amended limitation to claim 5, reciting “wherein an amount of carbon in the weld deposit is less than an amount of carbon in a heat affected zone of the base of the steel,” the rejection still stand. The examiner agrees that the correct weight percent of carbon in the steel base should be 0.4% as the applicant argues, however, the weight percent of carbon in the steel base would be greater than the carbon of the weld deposit as claimed in Lee (US 20160271739). Lee (US 20160271739) teaches the carbon of the weld deposit being 0.15% to 0.8% weight percent (Lee (US 20160271739) [0015]), and the 0.4% weight carbon in the base would be greater than carbon in the deposit in certain embodiments. The applicant argues that the weight percent of the base in Lee (US 20160271739) would not be greater than the weight percent of the carbon in the current application, however Lee (US 20160271739) is used to teach the limitation that “wherein an amount of carbon in the weld deposit is less than an amount of carbon in a heat affected zone of the base of the steel” which does not specify that the carbon of the base has to be greater than a specific weight percentage of the weld deposit. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/24/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761